DETAILED ACTION 
The office action is in response to the application filled on 7/17/2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonathan et al. (GB 2446186).
 Jonathan et al. disclose (figure 2) a safety socket (the device) (abstract) for protecting against a series fault (the device detects excessive heat that may be due to arcing and poor connections) comprising: a thermal switch (3) mounted in the socket (device) and configured to interrupt the supply current when a detected temperature exceeds a threshold temperature (page 1, lines 1-9) (the device may comprise a thermal switch that operates at an undesirable temperature) (abstract); and an indicator (visual alarm 1) for indicating the socket when the detected temperature exceeds the threshold temperature (page 1, lines 1-9).

Regarding claim 11. Jonathan et al. disclose (figure 2) wherein the thermal switch (3) is normally open and part of a ground fault line (E) such that a ground fault protection (ground protection through resistor, figure 1) interrupts the supply current when the normally open thermal switch closes (when thermal switch 3 open/close)(page 1, lines 1-9).

Claim Rejections - 35 USC § 103
7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 12, 13,  14, 17 and 18 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Jonathan et al. (GB 2446186) in view of Heathcote (20080191833).
Regarding claim 12. Jonathan et al. disclose (figure 2) the safety socket.

 Jonathan et al. does not specifically disclose wherein the ground fault line comprises a normally closed timer switch. 



Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Jonathan et al. invention with the circuit as disclose by Heathcote because the invention concerns parts for such fittings that are responsive to temperature change to cause an interruption to the power supply in order to protect the circuit from damage. 

Regarding claim 13. The combination disclose wherein the ground fault line (E, Jonathan) comprises a ground resistor (refer to figure 1, Jonathan).

Regarding claim 14. The combination disclose (figure 1, Heathcote) wherein the normally closed timer switch (the thermal cut-out 16 includes a switch 17 across the earth and neutral terminals that is normally open and is closed when an abnormal temperature is detected to cause a fault that trips an RCD (residual current detector) or similar device to disconnect the power supply to the socket 1) (para. 0034, Heathcote).

Regarding claim 17.   Jonathan et al. disclose (figure 2) the safety socket.

Jonathan et al. does not specifically disclose wherein the thermal switch comprises a meltable element.

Heathcote disclose  (figure 1) wherein the thermal switch comprises a meltable element (the electrically insulating spacer is made of a material that melts at the pre-determined temperature to allow the first and second terminals to contact each other and change the device from the first, non-conducting state to the second, conducting state) (para.0020).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Jonathan et al. invention with the circuit as disclose by Heathcote because the invention concerns parts for such fittings that are responsive to temperature change to cause an interruption to the power supply in order to protect the circuit from damage. 

Regarding claim 18. Jonathan et al. disclose (figure 2) the safety socket.

Jonathan et al. does not specifically disclose wherein the socket comprises a child safety mechanism for inhibiting access to a phase through contact holes in the socket.
 
Heathcote disclose (figure 1) wherein the socket comprises a child safety mechanism for inhibiting access to a phase through contact holes in the socket (as how to protect children from contact with live parts in the socket) (The faceplate 2 may also be provided with a respective shutter (not shown) for each outlet 3,4 that prevents/restricts access to the pin receiving terminals 5,6,7 when there is no plug in the outlet 3,4 and is retracted on insertion of the plug pins) (papa. 0033).

. 

9. Claims 15 and 16 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Jonathan et al. (GB 2446186) in view of Fabian et al. (20060028316).
Regarding claim 15.  Jonathan et al. disclose (figure 2) the safety socket.

 Jonathan et al. does not specifically disclose wherein the thermal switch is normally closed, and forms part of a phase conductor within the socket.

Fabian disclose (figures 4A-I) wherein the thermal switch is normally closed, and forms part of a phase conductor within the socket (para. 0005) (para. 0012) (In accordance with an aspect of this invention, there is provided an electrical receptacle including a live terminal having a first contact, a power interruption device with a bimetallic portion having a second contact that electrically contacts the first contact in a normal operating state, and a resettable arm for preventing the first contact from touching the second contact when the power interruption device is in a tripped state, wherein, after the power interruption device is in its tripped state, it is unable to return to its normal operating state).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Jonathan et al. invention with the circuit as disclose by Fabian et al. in order to provide a thermal protection device that provides a solution 
 
Regarding claim 16.  Jonathan et al. disclose (figure 2) the safety socket.

Jonathan et al. does not specifically disclose a residual current device in the socket, wherein the residual current device interrupts the supply current when a ground fault current exceeds its predetermined sensitivity.

Fabian disclose (figures 4A-I) a residual current device in the socket, wherein the residual current device interrupts the supply current when a ground fault current exceeds its predetermined sensitivity (In accordance with the present invention, the socket 1 is provided with a thermal cut-out 16 to disconnect the power supply to the socket 1 in response to detection of an abnormal increase in temperature such as may be caused by a loose/faulty connection to the inlet terminals 8,9,10 and/or to the pins of a plug connected to the pin receiving terminals 5,6,7 and/or by a loose/faulty contact between the plug pins and the pin receiving contacts 5,6,7 and/or by a loose/faulty switch contact) (para. 0034).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Jonathan et al. invention with the circuit as disclose by Fabian et al. in order to provide a thermal protection device that provides a solution to the problem of electrical fires caused by overheating of electrical terminations/contacts or the like which lead to operational efficiencies.

Conclusion 
10.	Examiner's Note(s)

Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    

                                                                                                                                                                                                      /Nguyen Tran/Primary Examiner, Art Unit 2838